—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 11, 1977, adjudicating him a youthful offender, upon his conviction of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Under the facts of this case, assuming that the defendant was the youth who passed the complainant on her right side while the purse snatcher was passing to the left, the proof is insufficient to prove either that the defendant aided the thief or that he acted with the requisite intent (see Penal Law, § 20.00; People v La Belle, 18 NY2d 405; People v Campbell, 1 AD2d 982). Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.